Citation Nr: 0725563	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-21 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In a November 2005 decision, the Board denied reopening of 
the veteran's claim for service connection for PTSD.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
issued an order that granted a joint motion of the parties 
and remanded the matter to the Board for action in compliance 
with the motion.


REMAND

Pursuant to the directive in the June 2007 joint motion, 
further development is warranted with regard to verification 
of the veteran's claimed stressors.  Specifically, although 
the RO contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Research of Unit Records) in order to verify the 
veteran's alleged stressor(s), JSRRC responded only with 
information pertaining to the veteran's first tour in 
Vietnam.  The RO never followed up with JSRRC regarding the 
veteran's second tour of duty in Vietnam (from October 1969 
to March 1970).  Therefore, development should be taken in 
order to obtain unit histories and operational reports - 
lessons learned from this period, as well as inquiry into the 
casualty files for the possible death or injury of 
individuals B.S., W.P., and V.F..

Additionally, although JSRRC informed the RO in a March 1998 
letter that it does not maintain unit morning reports, and 
that such could be requested from the National Personnel 
Records Center (NPRC), such reports were never requested from 
the NPRC.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a request 
that the veteran submit any pertinent 
evidence in his possession.  The letter 
should request the veteran to provide the 
approximate date (within a 60-day period) 
on which his friends, B.S., W.P., and 
V.F., were killed.  In addition, the RO 
should inform the veteran that he should, 
if he is able, submit "buddy" statements 
in order to help substantiate his alleged 
stressor(s). 

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Thereafter, if the veteran provides 
the dates requested, the AMC or the RO 
should attempt to verify the stressors 
with JSRRC.

4.  The AMC or the RO should also contact 
the appropriate agency and obtain the unit 
histories, lessons learned/operating 
reports, and morning reports for U.S. 
Army, 244th Aviation Battalion.  

5.  Then, the AMC or the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



